Case 4:18-cv-01044-HSG Document 263-4 Filed 08/20/19 Page 1 of 2




                 Exhibit 1
                      Case 4:18-cv-01044-HSG Document 263-4 Filed 08/20/19 Page 2 of 2


Andrea P Roberts

From:                                          Andrea P Roberts
Sent:                                          Friday, May 10, 2019 11:34 AM
To:                                            'Gregg Kleiner'
Cc:                                            'belvederelegalecf@gmail.com'; aaugust@bgrfirm.com; 'jlowenthal@steyerlaw.com';
                                               'James Pistorino'; Andrea P Roberts
Subject:                                       TechShop v. Rasure


Mr. Kleiner,

I understand you represent Doris A. Kaelin, who has been acting as TechShop’s Chapter 7 bankruptcy trustee.

I write to put Ms. Kaelin on notice that Defendants will ask the Court to impose sanctions on Ms. Kaelin in her
personal capacity for authorizing and maintaining a frivolous service mark lawsuit against
Defendants. Maxwell v. KPMG LLP, 520 F.3d 713, 718 (7th Cir. 2008); 28 U.S.C. §1927. As Ms. Kaelin is
aware, TechShop consented to Defendants’ use of the name “TechShop 2.0.” When TechShop belatedly
objected to Defendants’ use of “TechShop 2.0” and filed suit, Defendants changed their name to
“TheShop.Build.” As a result, this action was never “reasonably likely to benefit the debtor’s estate.” Maxwell,
520 F.3d at 718. The sanctions sought against Ms. Kaelin personally will include Defendants’ recovery of their
attorneys’ fees, costs and expenses, and damages, as well as punitive damages.

Regards,
Andrea Roberts


Andrea Pallios Roberts
Of Counsel,
Quinn Emanuel Urquhart & Sullivan, LLP

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, CA 94065
650-801-5023 Direct
650.801.5000 Main Office Number
650.801.5100 FAX
andreaproberts@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
